             Case 18-19441-EPK      Doc 539         Filed 02/06/19   Page 1 of 6



                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                         WEST PALM BEACH DIVISION

In re                                             Case No.: 18-19441-BKC-EPK

160 ROYAL PALM, LLC,                              Chapter 11

        Debtor.
                                          /

             NOTICE OF FILING FULLY EXECUTED ASSIGNMENT OF
               ASSET PURCHASE AGREEMENT BY AND BETWEEN
                    KK-PB FINANCIAL, LLC AND KIDS2 LLC

        Secured Creditor, KK-PB Financial, LLC gives notice of filing the fully executed
Assignment of Asset Purchase Agreement by and between KK-PB Financial, LLC and Kids2
LLC, in connection with that certain Asset Purchase Agreement dated January 18, 2019
between KK-PB Financial, LLC and 160 Royal Palm, LLC, for the purchase and sale of
certain assets, real estate and improvements with a street address of 160 Royal Palm Way,
Palm Beach, Florida 33480. A true and correct copy of the Assignment is attached hereto as
Exhibit A.


Dated: February 6, 2019.              Respectfully submitted,


                                    SALAZAR LAW
                                    Counsel for Secured Creditor, KK-PB Financial, LLC
                                    2000 Ponce de Leon Boulevard, Penthouse
                                    Coral Gables, FL 33134
                                    Telephone: (305) 374-4848
                                    Facsimile: (305) 397-1021
                                    Email: Luis@Salazar.Law
                                    Email: Aguilar@Salazar.Law

                                    By:               /s/ Luis Salazar
                                              Luis Salazar
                                              Florida Bar No. 843164
                                              Celi S. Aguilar
                                              Florida Bar No. 117589




                                              1
           Case 18-19441-EPK         Doc 539       Filed 02/06/19   Page 2 of 6



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is
being served this day on all parties identified on the Service List attached to the original
hereof via transmission of Notices of Electronic Filing generated by CM/ECF and/or
electronic mail transmission as indicated thereon.


                                             By:         /s/ Luis Salazar
                                                          Luis Salazar




                                             2
           Case 18-19441-EPK      Doc 539        Filed 02/06/19   Page 3 of 6



                                   SERVICE LIST

Electronic Mail Notice List
(Via CM/ECF)

   Heidi A Feinman Heidi.A.Feinman@usdoj.gov
   Steven C Jones steven.jones@wilsonelser.com, znna.nowakowska@wilsonelser.com;
    vivian.fusco@wilsonelser.com;EService.Miami@wilsonelser.com
   Philip J Landau plandau@slp.law, msmith@slp.law;blee@slp.law;
    pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.law;ependergraft@slp.law;cdraper@sl
    p.law
   Bernice C. Lee blee@slp.law, dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
   Peter J Malecki pmalecki@riccalawyers.com,
    bricca@riccalawyers.com;lkendrick@riccalawyers.com
   Edward A Marod emarod@gunster.com, dpeterson@gunster.com
   Orfelia M Mayor omayor@ombankruptcy.com, legalservices@pbctax.com;
    carmen@ombankruptcy.com;cmbk@ombankruptcy.com;omayor@ecf.inforuptcy.com
   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   Christian Panagakos cp@FloridaBankruptcyAdvisors.com,
    bp@FloridaBankruptcyAdvisors.com;fbaecf@gmail.com;r55828@notify.bestcase.com
   Eric S Pendergraft ependergraft@slp.law, dwoodall@slp.law;
    ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
   Cristopher S Rapp csrapp@kelleykronenberg.com,
    IRGeservice@kelleykronenberg.com
   Luis Salazar Luis@Salazar.Law, Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
    Sin@Salazar.Law;Osorio@Salazar.Law
   Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
   Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
   Harry Winderman harry4334@hotmail.com, lynoramae@gmail.com,
    lm@whcfla.com,filings@whcfla.com

Electronic Mail Notice List
(Via Email)

    Robert V. Cornish, Esq.                    David J. George, Esq.
    Wilson, Elser, Moskowitz, Edelman et       c/o George Gesten McDonald, PLLC
    al.                                        9897 Lake Worth Road, Suite 302
    700 11th Street, NW, #400                  Lake Worth, FL 33467
    Washington, DC 20001                       DGeorge@4-Justice.com
    robert.cornish@wilsonelser.com

    Gregg H. Glickstein                        Daniel A. Hershman, Esq.
    Gregg H. Glickstein, P.A.                  Hershman Law P.A.
    54 SW Boca Raton Blvd.                     2240 Palm Beach Lakes Blvd, Suite 101
    Boca Raton, FL 33432                       West Palm Beach, FL 33409
    ghgpa@bellsouth.net                        dahershmanlaw@aol.com

                                           3
       Case 18-19441-EPK        Doc 539     Filed 02/06/19   Page 4 of 6




Larry Richey, Esq.                        Maria M Yip
Cushman & Wakefield                       Yip Associates
515 East Las Olas Blvd, Suite 900         1001 Yamato Road, Suite 301
Fort Lauderdale, FL 33301                 Boca Raton, FL 33431
larry.richey@cushwake.com                 myip@yipcpa.com

Leslie Robert Evans
c/o Gregory R. Elder
Elder Law Offices
201 North Ocean Drive, First Floor
Hollywood, FL 33019
gelderlaw@gmail.com




                                      4
Case 18-19441-EPK   Doc 539   Filed 02/06/19   Page 5 of 6




          EXHIBIT A
Case 18-19441-EPK   Doc 539   Filed 02/06/19   Page 6 of 6
